Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 1 of 11 PageID# 1797



                                       EXHIBIT D


                         New Tweets per second record, and how!
   https://blog.twitter.com/engineering/en_us/a/2013/new-tweets-per-second-record-and-
                                        how.html


                                       (10 pages)
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 2 of 11 PageID# 1798




                 Engineering




    New Tweets per second record,
    and how!
    Bv @raffi
    Friday, 16 August 2013


    Recently, something remarkable happened on Twitter: On Saturday, August 3 in
    Japan, people watched an airing of Castle in the Sky
    (httD://en.wikiDedia.ora/wiki/Castie in the Skv). and at one moment they took to Twitter so
    much that we hit a one-second peak of 143,199 Tweets per second.(August 2 at
    7:21:50 PDT; August 3 at 11:21:50 JST)


    To give you some context of how that compares to typical numbers, we normally
    take in more than 500 million Tweets a day which means about 5,700 Tweets a
    second, on average. This particular spike was around 25 times greater than our
    steady state.


     laoooo


     139000



     100000


     7SOOO



     90000


     2SOOQ




        1«1«)                              M;'I 0                                           1422:50




    During this spike, our users didn't experience a blip on Twitter. That's one of our
    goals: to make sure Twitter is always available no matter what is happening around
    the world.
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 3 of 11 PageID# 1799


           New Tweets per second (TPS) record: 143,199 TPS. Typical day: more
           than 500 million Tweets sent; average 5,700 TPS.



    This goal felt unattainable three years ago, when the 2010 World Cup put Twitter
    squarely in the center of a real-time, global conversation
    fhttps://bloa.twitter.com/2010/2010-world-cuD-Qlobal-conversation). The influx of TweetS — from
    every shot on goal, penalty kick and yellow or red card — repeatedly took Its toll and
    made Twitter unavailable for short periods of time. Engineering worked throughout
    the nights during this time, desperately trying to find and impiemeni order-of-
    magnitudes of efficiency gains. Unfortunately, those gains were quickly swamped by
    Twitter's rapid growth, and engineering had started to run out of low-hanging fruit to
    fix.


    After that experience, we determined v/e needed to step back. We tr en determined
    we needed to re-architect the site to support the continued growth of Twitter and to
    keep it running smoothly. Since then we've worked hard to make sure that the
    service is resilient to the world's Impulses. We're now able to withstand events like
    Castle In the Sky viewlngs, the Super Bowl, and the globe' New                  Eve
    celebration. This re-architecture has n i only made the gci vice mnr           esilient when
    traffic spikes to record highs, but also provides a more flexible platform on which to
    build more features faster. Including synchronizing direct messages across devices.
    Twitter cards that allow Tweets to become richer and contain mme content, and a
    rich search experience that Includes s! nes and usci c . Ai           n or-    i os are
    coming.


    Below, we detail how we did this. We learned a lot. We changed our engineering
    organization. And, over the next few weeks, we'll be pubhf hing a 'donal posts that
    go Into more detail about some of the         nics v e cov r    ; .


    Starting to re-architect


    After the 2010 World Cup dust settled, v/e surveyed the stale af ^ m m jineering. Our
    findings:
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 4 of 11 PageID# 1800

      • We were running one of the world's largest Ruby on Rails insf anations, and we
         had pushed it pretty far — at the time, about 200 engineers were contributing
         to it and it had gotten Twitter through some explosive growth, both in terms of
         new users as well as the sheer amount of traffic that it was handling. This
         system was also monolithic where everything we did, from managing raw
         database and memcache conncclions through to mi during ■           site and
         presenting the public APIs, was in one codebase. Not only v^as it increasingly
         difficult for an engineer to be an expert in how it was put togethor, but also it
         was organizationally challenging for us to manage and paral eiizo our
         engineering team.
      • We had reached the limit of throu jnput on our si or • :u systr     — we were
         relying on a MySQL storage system that was temporally shard';d and had a
         single master. That system was having trouble ingesting tw> uts at the rate that
         they were showing up, and we wore operationaiily having to crocile new
         databases at an ever increasing rate. We worn ^xpenencine --• ^d and write hot
         spots throughout our databases.
      • We were "throwing machines at the problem" instemi of en ov ring thorough
         solutions — our front-end Ruby machines were not na- dlin '• ■ number of
         transactions per second that wc hiought war, r iso oible, e ■ - . ineir
         horsepower. From previous ex: r       nces. va   r v i     ;t u     wilines could
         do a lot more.
      • Finally, from a software standpoii h wo found c, ii sui ■     pn,    , do an
         "optimization corner" where we i t 1 starteri     rode < a oa        / and
         flexibility of the codebase for pci fnrmance ana dnca ncy.


    We concluded that we needed to start a project to re-env sion ou^ a      tem. We set
    three goals and challenges for oursciv a
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 5 of 11 PageID# 1801

          We wanted big Infrastructure wifin in performa- ,o, officiGncw and reliability —
          we wanted to Improve the median latency that usors experi'ncc on Twitter as
          well as bring In the outliers to give a uniform experience to Twitter. We wanted
         to reduce the number of machines needed to run Twitter by 10x. We also
          wanted to Isolate failures across ^^ur infrastruc'ure to prevent                 tee outages —
         this Is especially Important as tl . ■ number of i : ciiin. s we i e no up, because
          It means that the chance of any single machine; iailing is higi ier. Failures are
         also Inevitable, so we wanted to have them happen in a much more
         controllable manner.
          We wanted cleaner boundaries • n "relateo' i           i c n ing in                lace — we
         felt the downsides of running o i : articular mr oilti t : cod                     . so we
          wanted to experiment with a loosoiy coupled soo ices orien;ed model. Our goal
          was to encourage the best praciicos of encap: ulation and moriuiarity, but this
         time at the systems level rather t! an at the c'ass. module, o' r d<age level.
          Most Importantly, we wanted to       ncli - n            -        .. e             i to be able to
         run small and empowered enn           nng (can                r    id i ,           al decisions
         and ship user-facing changes, in( . .aenrlent of ainor teams.


    We prototyped the building blocks for      oroof r                                          Not

    everything we tried worked and not <       .'ihir :                                       tiie above

    goals. But we were able to settle on i                                     in-:           I astructure

    that has gotten us to a much more ci }      ole and rel i    jio slate tooay.




    The JVM vs the Ruby VM
    First, we evaluated our front-end sc        d r                        um en. ans. CF^U, RAM,
    and network. Our Ruby-based maclm          / was being , aish o to th ■ i mit on the CPU
    and RAM dimensions — but we weren ' servinq tha' manv egur 'a                            - machine nor
    were we coming close to saturating r        et v -             i           ■              ervers, at the
    time, had to be effectively single threnr' i nnd ha         m on               .   •      rit a time.
    Each Rails host was running a numi          v ddd ■ ;                  es o r avide host-level
    concurrency, but the duplication Ihcio -ansialcd to .aslewi rusour! t utilization.
    When It came down to It, our Rails set      s vf             :;            u             i 200 - 300
    requests / sec / host.


    Twitter's usage Is always growing r. •      an eoir                noath th-           it would take a

    lot of machines to keep up with the gr     th cin ve.
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 6 of 11 PageID# 1802

    At the time, Twitter had experience de:        ying                '         • ne sc i!o JVM-b. scd services
    — our search engine was written in Java, and our Strcan                                        g Api if s't ucture as
    well as Flock, our social graph svstcm                                                        " 01                  -P ' n-flockdbb waS

    written in Scala. We were enamored i >       lue iovel of r • • iorninnce t lvat the JVM gave
    us. It wasn't going to be easy to get o       oerforrnan-p relialulity. h                                                  ■"^Jciency goals
    out of the Ruby VM,so we embarkec               -vril iu: ,                           ' -) br run on the JVM instead,

    We estimated that rewriting our codebc ae could gel us >                                       >x [ ;ur or: lauce
    improvement, on the same hard war -            i 'O-i ur-: ',". I             ' i\', ■ . ; ujsi                         ' i -ue order of 10
    - 20K requests / sec / host.


    There wasa level of trust that we all hau in the i i . . /• ot                                  ' u- h^ I coi le from
    companies where we had experience vorking with, tunirv . arui                                                   :           d ig large scale
    JVM installations. We were confident •          ou ir           : i ii                    :       olur                  ■ : : );■ Twitter in the
    world of the JVM. Now, we had to dr r mpos^e our                                  ;hit0clure anrl • irmre out how

    these different services would interarf




    Programming model
    In Twitter's Ruby systems, concurrei          i ; mafdag-^                            the : > ''ooo; :                  - • '        i: a single
    network request is queued up for a i            as f o                                Tha' piocess is completely
    consumed until the network request is fulfilled,                    'ding tf                               'P ol

    architecturally, we were taking Twitt- r i    J v di - ^                                                                              ce compose
    the responses of other services. Giv           at ti u i J lu                     ■    O C-PSISU                                 ■threaded,
    Twitter's "response time" would be a :        ; vo and n;                         rioly         : ;nsisv .                           ■ho variances
    in the back-end systems' latencies, i         iu w..                        . • dJbv O! ' ions tlx it gave us
    concurrency; however, there wasn't om stand,                           way tc.                 w;                   p           <I    the different
    VM options. The JVM had construe -                                                                                                   iCLirrency and
    would let us build a real concurrent ,         ,in •        i                          ' •p.




    It became evident that we needed a s ngie ctiv:                        1 1 : ri        w' ■ t' ' thi ' -k auiUit

    concurrency in our systems and, spoci ' sai l /. i                   c            uv •          :' !                '           ! networking,
    As we all know, writing concurrent r                                                           a. , :                                oej is hard
    and can take many forms. In fact, v             a:                                        :    "d' . '                           atartedto

    decompose the system into service                        tra-                         r ligh' iy differei                            approaches.
    For example, the failure semantics from client                         > • n            r       A          't       i'a' n ( well: we

    had no consistent back-pressure rn c                                                  ^                •                              o clients

    and we experienced "thundering hr                    i                                                                               .g latent
    services. These failure domains infoi           us                                                                                   ; a unified,
    and complementary, client and serv..         ih m,                                     : bu lul             in no; ppp, of
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 7 of 11 PageID# 1803

    connection pools, failover strategies, and load bn:                           c ng.         1 iC             get in the
    same mindset, we put together both Futures                                      'e
    fhttDs://bloa.twitter.com/2011/finaale-protocol-n -lostic-':



    Now, not only did we have a uniforr                          to                     • * 7^; p             ' ed into our

    core libraries everything that all our systems ne»                               VvO vVni u g.               1 ihe ground
    faster. And rather than worry too muc:              uou;                         ar ! 0 'ory syr io'ii operated,
    we could focus on the application and                        vie



    Independent systems
    The largest architectural change we n              ;g vjc.              :r.      fr                ir r - ir ;ri;hic Ruby
    application to one that is more service              n-vi i             .       (V      d f- ' 7. c oating Tweet,
    timeline, and user services — our "cor               ouns              ■ his I I 0V3 affo rji.d us cleaner

    abstraction boundaries and team-level ownershit an !                                                       ' ^ our

    monolithic world, we either needed experts w'                                    tord t '0 erdi' - codebase or

    clear owners at the module or class I-              . Sa                                                     iig too large
    to have global experts and, in practice                  1                      n       ^           ic no> cie or class
    level wasn't working. Our codebase wn. necoi . ig ai le 'c i                                        intcjn. and teams

    constantly spent time going on "archeology digs' '■ unc r ci                                        c C' i functionality.
    Or we'd organize "whale hunting ex; -dit ons' ^                                  o      ic     tnc:          scale

    failures that occurred. At the end of               i t..                               i                     is than on

    shipping features, which we weren ; ^


    Our theory was, and still is, that a services orionl'^ nrch ie , 7 < . ai                                   us to develop
    the system in parallel — we agree on               • vori                               1          .           n go
    develop the system internals indepr I               ii , -             1 .                                     logic for
    each system was self-contained wiI                           J.              - ded to -barge something
    about Tweets, we could make that change in one location. ' ^                                              snrvice, and
    then that change would flow throughout our arch      ■    g en                                                /ever, we
    find that not all teams plan for cliangi            hk. :                                                      stnge in the
    Tweet service may require other sci !                1            in                                          presentation
    changed. On balance, though, this wo                         01.; 1             ^s h u             ni.
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 8 of 11 PageID# 1804
                                                           3^.T     T'
      Zpkln n.iesiyiS                   Q (Vi3 a

       rWv<(w   t-rntifm   Oncmttumn.                                                                                             3 ms




                                                                         o
                                                         **«•' «•




                                                   9M^»r. y- •




    This system architecture also mirror^f"!                                 v. ny vr         n '.        mcl now do, run the
    Twitter engineering organization. Enrjn 'ing i-  • ■ ^ mv^ ^nr-tlv) self-contained
    teams that can run independently and very quickiv. This ' lor ' k       hias toward
    teams spinning up and running tlicir c                               'sorvic ,             . ic '                       :nd
    systems. This has huge implications on operations, ho                                                 r.



    Storage
    Even if we broke apart our monoiiinic r.ppllcatioii mio 3 viccs. a hu , oltleneck
    that remained was storage. Twitter, at     titno. was rT.c c: i •.  in a single master
    MySQL database. We had taken the ' Tony nf         r - i clTa tomnnrally — each row
    in the database was a single tweet, we stored h - tv ,o!s or- ' 'o the database,
    and when the database filled up we spun up a                                          - -^n           d r- x           ed the
    software to start populating the next daicioase. I'his sh i'e v' I'ad ho jg '
                                                                                • us some
    time, but, we were still having issues i                                    n r , , ivn                i : , > kes b CcUise they
    would all be serialized into a single (                                  1. f         .    . v : o.'t >          • ncriencing read
    load concentration on a small number of data! , i                                     ci a,: '                          1 a different
    partitioning strategy for Tweet storage.


    We took Gizzard, our framework to <0                                                             !•        : tasint cii;;.tributed

    databases, and applied it to tweets,                                                              ■ is       '   . nizza^d was

    fronting a series of MySQL dataoases                                 ■ every (' ■ :                                     i ie system,
    Gizzard hashes it, and then chooses a                                ^'Ppropt a!                 asc. Of cc           0. this means
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 9 of 11 PageID# 1805

    we lose the ability to rely on MySOl,'                        '' '             rn''""'n. r'^^''"flnkc

    fhttDs://bloa.twitter.com/2010/annoLincinfi-r>rv ';"nko) wnn h' •                     I- - 'wp. •! ,"j I ■     i--|oni.

    Snowflake allows us to create an aimo'-t-guarar'                      : v'                 ,y ut iqui           antifier. We
    rely on it to create new tweet IDs. at the tradeoff of no longnr having "increment by
    1" identifiers. Once we have an identif'-c wr," can I'-'y nn                                       ! th^n t a store it.
    Assuming our hashing aigorithiTi wo                  u                                       icc             h l ormly
    distributed, we increase our througl 1( 1)1 Ijy tne ni: '                     r r                                  ibases.Our
    reads are also then distributed across lo entire uiu :                                  unoi inan :              g pinned to
    the "most recent" database, allowing ns to increase ihto i                                  us i t ti . e to ).



    Observability and statistics
    We've traded our fragile monoliiiiic ar          i ication tor a n                r-j looust ano                 :apsulated,
    but also complex, services oriented              sication.             t ia ; •            - : • ••          too o to make

    managing this beast possible. Give-                 :       '                 -                e                a ting new
    services, we needed to make it incredihlv easy to o m                             r        'a                        each

    service was doing. By default, we war'               to mn                    a-            .n                      so we

    needed to make it trivial and frictionlc wo get i 1 1'                        w


    As we were going to be spinning n,                                                                                   ngly large
    system, we had to make this easier f(                                                                                jam

    created two tools for engineering: Viz                                                                            /cislnbuted-

    svstems-tracinQ-ziDkin^. Both Of these tor        ; e OX!                                                         Finagle, so
    all services that are built using Finar          • ' HOC




      stats.timeFutureC'request _1a!r'
     // dispatch to do work
     }



    The above code block is all that is nc o .d tor                                                                      into Viz.

    From there, anybody using Viz con w                 1 go                                                           r el ies and

    graph of interesting data like ti ic 50fi          ; 99t'                                                          ncy_ms.



    Runtime configuration and testing
    Finally, as we were putting this all ten ;      nor. wo In'                                                      t ;d snags:
    launches had to be coordinated aero               ' SCI)' :                                                       i we didn't

    have a place to stage services tiiat 1           r " Iwi' :                                                       ogor rely on
    deployment as the vehicle to get nc                ,r-frw-        ■                     ii a                      ordination
    was going to be required across ti ie 0         idication. In or                               O V'          ^ relative size of
    Twitter, it was becoming difficnli foi c        C) ('1 10 ir* '       ■ - :                                  ii \ ' -oiated
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 10 of 11 PageID# 1806

    environment. We had, relatively, no ir :os teslinn                          -                      ir n > isolated
    systems — we needed a way to test' largn sc : ■                           ler-iions. We o; 'biacod runtime
    configuration.


     We integrated a system we call Decir! ' scross i'l ^                                ■ 'sos. it n '-         us to flip a
    single switch and have multiple sysi I . acrosr           i                                                 v:t iothat
    change in near-real time. This means . ^itwcuo an* , l u! ; 'n systems sau go into
     production when teams are ready, but a particulnr fnatur.                                          nooc; to be

    "active". Decider also allows us to hav^ the fiexihiii'                                iauar .'          '[percentage
     based switching such as having a to       o avai a;)if                                 ! 1                . crs. We can

    deploy code in the fully "off" and sa      y imn.                                     dvRi.y y             . . io- and
    down until we are confident it's opera! g coireciiy . 1                               'oms can f ianciie the new

    load. All this alleviates our need to do any coor ; n y                    1             : !■     "O      ^5! . and instead

    we can do it at runtime.




    Today
    Twitter is more performant, efficient •'    e1 i                                                           } sued up the
    site incredibly across the 50th (p50) '     gh d' • '                                  ■ nt-! i             utions and
    the number of machines involved in         ing th       : -                                                  a sod

    anywhere from 5x-12x. Over the last si < months, Tv/'ts                               as fl irted           fi   ' 9s of
    availability.




                            d; original                           i's./ V #        v..



                          3tatuses/sho\                                                               nti'

           500


           400


           3(ra                                        iPOO



           200


           100                                          600




                    avg   p50      pos                                                                               :!999
Case 3:17-cv-00601-MHL Document 106-4 Filed 05/01/19 Page 11 of 11 PageID# 1807

    Twitter engineering is now set up to            -ic our noftwo-e stocv. vvo hi T teams that
    are ready for long term ownership and to be experts on their part of the Twitter
    infrastructure. Those teams own their interfaces and thei-- nrohlem domains. Not
    every team at Twitter needs to worry - '■ out sr.a'inc; r • m' -                      evnnnr' . : . Only a few
    teams — those that are involved in th . • innirv:              ti     ' • et aa! -ystem (the Tweet
    service team, the storage team, the eacning tc. in, etc.) — .'u . e to .a ;a'                           the writes
    and reads of Tweets, and the rest of Twitter engineering gets At Is to help them use
    it.



    Two goals drive us as we did all this          • •%: I wa a s'v            a' v.i .     be available for our
    users, and we should spend our time naking T . itter more 'o o oin j. n ore useful
    and simply better for our users. Our systems and our en aineeiaig team now enable
    us to launch new features faster and ia parallel. We e-' i ' ' 0110010 diff'-^ ent teams to
    work on improvements simultaneoua ' and ha\' - n-                       a ,                 for       hen those
    features collide. Services can bo laupf          d ano let 1 .             11 lei       'dni Iv from each
    other (in the last week, for example, ve had mo 0 than 50 oe,                           s             >s a: l Twitter
    services), and we can defer putting everything togethr; ;                 ;oii v .      0 ready to make a
    new build for iOS or Android.


    Keep an eye on this blog and Miwiit*-a - . . .g.(hitp ://av uqi.c^ no . t i                       ~     for more
    posts that will dive into details on some 01 the topics mentioi >                       above.


    Thanks goes to Jonathan Reichhold              '^^ichhcirf_r                                rn        d I'bold)),
    David Haider (@dhelder (httDs://tv. it'er.cc     c/c           \                        jipn a

    (httDs://twitter.com/a a)J. Marcel Moiinct       000'    o-         r o'e'ic ;                         j 'datt

    Harris (@thernattharris(httDs://i.vnier.comnheimithams)) for hetpuuj                    )inbuie to this blog
    post.
    Share:




                  . <9
                  T in ^
    Link copied successfullv
